Citation Nr: 0714958	
Decision Date: 05/18/07    Archive Date: 06/01/07

DOCKET NO.  05-27 774	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

What evaluation is warranted from January 29, 2003, for post- 
traumatic stress disorder (PTSD)?


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARINGS ON APPEAL

Appellant and his son


ATTORNEY FOR THE BOARD

C. Hancock, Counsel


INTRODUCTION

The veteran served on active duty from March 1969 to October 
1970.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2005 decision of the Pittsburgh, 
Pennsylvania, Regional Office (RO) of the Department of 
Veterans Affairs (VA).  

In March 2005, the RO effectuated a January 2005 Board 
decision that granted entitlement to service connection for 
PTSD, and assigned a 10 percent evaluation effective January 
29, 2003.  The May 2005 RO decision increased the evaluation 
to 30 percent, also effective January 29, 2003.  The 30 
percent disability rating has remained in effect since.

The United States Court of Appeals for Veterans Claims 
(Court) has indicated that a distinction must be made between 
a veteran's dissatisfaction with the initial rating assigned 
following a grant of service connection (so-called "original 
ratings") and dissatisfaction with determinations on later- 
filed claims for increased ratings.  See Fenderson v. West, 
12 Vet. App. 119, 125-26 (1999).  Inasmuch as this issue was 
essentially placed in appellate status by a notice of 
disagreement expressing dissatisfaction with an original 
rating, the Fenderson doctrine applies.


FINDING OF FACT

Since January 29, 2003, the veteran's PTSD has not been 
manifested by social and occupational impairment with reduced 
reliability and productivity.


CONCLUSION OF LAW

Since January 29, 2003, the veteran has not met the criteria 
for a rating in excess of 30 percent for PTSD.  38 U.S.C.A. 
§§ 1155, 5102, 5103, 5103A, 5107 (West 2002 and Supp. 2006); 
38 C.F.R. §§ 3.102, 3.159, 3.326, 4.1, 4.2, 4.3, 4.7, 4.130, 
Diagnostic Code 9411 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

Preliminary Matters

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA) became law.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107.  Regulations implementing the VCAA have been 
published.  See 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a). 
 The VCAA and implementing regulations apply in the instant 
case.  Under the VCAA, VA first has a duty to provide an 
appropriate claim form, instructions for completing it, and 
notice of information necessary to complete the claim if it 
is incomplete.  38 U.S.C.A. § 5102; 38 C.F.R. § 3.159(b)(2). 
 Second, VA has a duty to notify the veteran of the 
information and evidence needed to substantiate and complete 
a claim, notice of what part of that evidence is to be 
provided by the claimant, and notice of what part VA will 
attempt to obtain for the claimant.  38 U.S.C.A. § 5103(a); 
Charles v. Principi, 16 Vet. App. 370, 373-74 (2002); 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  Third, 
VA has a duty to assist claimants in obtaining evidence 
needed to substantiate a claim.  This assistance includes 
obtaining all relevant evidence adequately identified in the 
record, and in some cases, affording VA examinations.  38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  Finally, VA has a duty 
to notify the veteran that he should submit all pertinent 
evidence in his possession.  A June 2005 letter satisfied 
these criteria.

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the Court 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include: 
 1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application. 
 Additionally, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.

In the present appeal, the veteran was provided with the 
above-cited June 2005 notice, which notified him of what type 
of information and evidence was needed to substantiate his 
claim for an increased rating.  While he was not provided 
with notice of the type of evidence necessary to establish an 
effective date, in light of the decision entered here any 
such error was harmless.  

Notice required by 38 U.S.C.A. § 5103(a) must be provided to 
a claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits. 
 While VA failed to follow that sequence as it pertains to 
the instant claims, any defect with respect to the timing of 
the VCAA notice requirement was harmless error.  Of course, 
an error is not harmless when it "reasonably affect(s) the 
outcome of the case."  ATD Corp. v. Lydall, Inc., 159 F.3d 
534, 549 (Fed. Cir. 1998).  Here the June 2005 letter 
complied with the requirements of 38 U.S.C.A. § 5103(a).  The 
claim was readjudicated in the August 2005 statement of the 
case.  The appellant was provided with every opportunity to 
submit evidence and argument in support of his claim and to 
respond to the VA notice.  Therefore, the actions taken by VA 
have essentially cured the error in the timing of notice. 

Further, the purpose behind the notice requirement has been 
satisfied because the appellant has been afforded a 
meaningful opportunity to participate effectively in the 
processing of his claim.  In this case, there is not a 
scintilla of evidence that any failure on the part of VA to 
further comply with the VCAA reasonably affects the outcome 
of this case.  Even assuming arguendo that there is such 
evidence, the Board finds that while perfection is an 
aspiration, the failure to achieve it in the administrative 
process, as elsewhere in life, does not, absent injury, 
require a repeat performance.  Miles v. M/V Mississippi 
Queen, 753 F.2d 1349, 1352 (5th Cir. 1985).  For these 
reasons, it is not prejudicial to the appellant for the Board 
to proceed to finally decide this appeal.

Finally, VA has secured all available pertinent evidence and 
conducted all appropriate development.  The content of the 
notice provided to the appellant fully complied with the 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) regarding VA's duty to notify.  The appellant has 
been provided with every opportunity to submit evidence and 
argument in support of his claim and to respond to the VA 
notice.

Laws and Regulations

Disability evaluations are determined by the application of a 
schedule of ratings which is based, as far as can practically 
be determined, on the average impairment of earning capacity. 
 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Each service-connected 
disability is rated on the basis of specific criteria 
identified by Diagnostic Codes (Codes).  38 C.F.R. § 4.27 
(2006).  In cases where the original rating assigned is 
appealed, consideration must be given to whether the veteran 
deserves a higher rating at any point during the pendency of 
the claim.  Fenderson.

Regulations require that where there is a question as to 
which of two evaluations is to be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating. 
 Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.

It is the Board's responsibility to weigh the evidence, 
including the medical evidence, and determine where to give 
credit and where to withhold the same.  Evans v. West, 12 
Vet. App. 22, 30 (1998).  In so doing, the Board may accept 
one medical opinion and reject others.  Id.  At the same 
time, the Board cannot make its own independent medical 
determinations, and it must have plausible reasons, based 
upon medical evidence in the record, for favoring one medical 
opinion over another.  Colvin v. Derwinski, 1 Vet. App. 171 
(1991).  Thus, the Board must determine the weight to be 
accorded the various items of evidence in this case based on 
the quality of the evidence and not necessarily on its 
quantity or source.

As noted in the INTRODUCTION, in a March 2005 rating 
decision, the RO granted service connection for PTSD and 
rated it under 38 C.F.R. § 4.130, Code 9411, as 10 percent 
disabling, effective January 29, 2003.  A May 2005 RO 
decision increased the evaluation to 30 percent, also 
effective January 29, 2003.  The 30 percent rating remains in 
effect.

Code 9411 provides that a 30 percent rating is warranted for 
occupational and social impairment with an occasional 
decrease in work efficiency and intermittent periods of 
inability to perform occupational tasks (although generally 
functioning satisfactorily, with routine behavior, self-care, 
and conversation normal), due to such symptoms as depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, and mild memory loss (such 
as forgetting names, directions, recent events).  38 C.F.R. 
§ 4.130.

A higher, 50 percent rating is warranted for occupational and 
social impairment with reduced reliability and productivity 
due to such symptoms as flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbance of motivation and mood; and difficulty 
in establishing and maintaining effective work and social 
relationships.  Id.

The American Psychiatric Association's Diagnostic and 
Statistical Manual of Mental Disorders, 46 (4th ed. 1994) 
(DSM-IV), states that a GAF score of between 51 and 60 
indicates that the veteran has "moderate symptoms (e.g., 
flat affect and circumstantial speech, occasional panic 
attacks) or moderate difficulty in social, occupational, or 
school functioning (e.g., few friends, conflicts with peers 
or co-workers)."

A score of 61-70 is indicated where there are, "some mild 
symptoms (e.g., depressed mood and mild insomnia OR some 
difficulty in social, occupational, or school functioning 
(e.g., occasional truancy, or theft within the household), 
but generally functioning pretty well, has some meaningful 
interpersonal relationships."  Id.

Factual Background

With the above criteria in mind, the Board notes that the 
record since January 29, 2003, includes two VA examinations, 
VA treatment records, and hearing testimony.

January 2003 VA individual therapy notes show that the 
veteran complained of nightmares, flashbacks, avoidance, a 
restricted range of affect, irritability, and problems 
associated with sleeping, concentrating, and with alcohol 
use.  His affect was flat, mood was somber.  His eye contact 
was poor, but his speech was normal.  The veteran denied 
depression or anxiety.  Both PTSD and rule out PTSD were 
diagnosed.  

A February 2003 VA outpatient evaluation record shows that 
the veteran reported a history of suicidal thoughts, but none 
presently.  He denied psychotic symptoms.  The impression was 
rule out PTSD.  

An April 2003 VA outpatient treatment record includes a 
diagnosis of PTSD.  A recent Global Assessment of Functioning 
(GAF) score of 55 was noted.

The veteran was afforded a VA PTSD examination in May 2003 
which, in part, diagnosed a mixed personality.  Examination 
showed an appropriate affect and mood, but terse speech.  His 
insight and judgment were described as fair.  No suicidal 
ideation was reported.  The veteran's GAF score was reported 
to be 70. The examiner specifically found that the veteran 
did not meet the diagnostic criteria for a diagnosis of 
PTSD.  

In the course of a June 2004 travel board hearing the veteran 
essentially set out the stressors which he felt caused his 
PTSD.  

A November 2004 VA individual therapy note mentions that the 
veteran was appropriately dressed and that his mood was 
euthymic.  His affect was congruent with mood, and speech was 
normal.  Thoughts were goal-directed and logical.  No 
evidence of either psychosis or paranoia was reported.  
Judgment and insight were fair.  PTSD was diagnosed, and a 
GAF score of 55 was reported.  

The report of an April 2005 VA PTSD examination reveals that 
the examiner had an opportunity to review the medical 
record.  The veteran denied periods of remission as well as 
any psychiatric admissions since his 2003 VA examination.  He 
reported being seen approximately monthly for individual 
therapy.  The veteran noted that he was currently unemployed, 
and that he took an early pension in 2004.  He denied any 
significant difficulties with activities of daily living, but 
added that he did not like to be around a lot of people.  He 
complained of intrusive thoughts, flashbacks, avoidance, 
anger, and problems concentrating.  Examination showed the 
veteran to be alert and oriented  times three, with normal 
speech.  He denied paranoia.  He also denied hallucinations.  
Affect was described by the examiner as irritable.  The 
veteran denied being either suicidal or homicidal.  He 
complained of nightmares which occurred one or two times a 
month.  He also reported twice monthly flashbacks.  PTSD was 
diagnosed, described as mild to moderate in severity.  A GAF 
score of 55 was included.  The examiner indicated that the 
severity of the veteran's PTSD seemed to have worsened since 
he was last examined.  The symptoms were described as mild to 
moderate.  Though retired, the examiner commented that the 
current symptoms would make it difficult for the veteran to 
sustain gainful employment if he were not.  

A June 2005 VA individual therapy note shows that no evidence 
of psychosis or paranoia was present.  No irritability was 
reported, but the veteran's mood was mildly dysphoric with 
blunted affect.  Judgment and insight were both described as 
fair.  PTSD was diagnosed; a GAF score of 55 was included.  

The veteran testified at a video conference hearing in 
February 2006 before the undersigned.  He reported having 
monthly counseling for his PTSD.  See page three of hearing 
transcript (transcript).  He complained of sleeping only 
about four hours a night.  See page four of transcript.  The 
veteran cited nightmares occurring on a monthly basis, and 
reported difficulty interacting with his children.  See pages 
five and six of transcript.  

Analysis

After considering all of the evidence of record, including 
particularly the above referenced 2003 and 2005 VA PTSD 
examinations and variously cited GAF scores, of which none 
was below 55; the Board finds that the veteran's disorder 
does not warrant a rating in excess of 30 percent at any time 
from January 29, 2003.  

In this regard, for the applicable period of time, the 
medical evidence fails to demonstrate that the criteria set 
out in 38 C.F.R. § 4.130 (Code 9411), and necessary for the 
assignment of a 50 percent rating, have been met.  Of 
particular note -- and mindful of the fact that the examiner 
who conducted the VA PTSD examination in April 2005 commented 
that the veteran, if not otherwise retired, would have 
difficulty finding employment due to his PTSD symptomatology 
-- review of the May 2003 and April 2005 VA PTSD examination 
reports fails to demonstrate that the veteran suffered from 
symptoms such as flattened affect, circumstantial, 
circumlocutory, or stereotyped speech, panic attacks, 
difficulty in understanding complex commands, impairment of 
memory, impaired judgment, or impaired abstract thinking. 
 Further, while a GAF score of 70 was provided in May 2003 
(reflecting some mild symptoms or some difficulty in social, 
occupational, or school functioning as noted above, the 
majority of the GAF score results of record are 55.  As 
noted, a GAF score between 51 and 60 indicates that the 
veteran has moderate symptoms or moderate difficulty in 
social, occupational, or school functioning.  In the absence 
of competent evidence of greater service connected 
psychiatric pathology an increased rating is not in order at 
any time since January 29, 2003.

The benefit sought on appeal is denied.

In reaching this decision the Board considered the doctrine 
of reasonable doubt, however, as the preponderance of the 
evidence is against the appellant's claim, the doctrine is 
not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).


ORDER

From January 29, 2003, a rating in excess of 30 percent for 
PTSD is not warranted.  



____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


